ALLOWANCE
Claims 1-7, 9-17, and 19-20 are allowed.

Response to the Board’s Decision
The Board reversed the examiner’s findings based on the combination of Maunder and Christensen not explicitly teaching wherein each connection includes at least one constraint that acts as a functional association between the connected objects so that object properties are inherited between the connected objects and causes motion of one object to affect the position, shape, or orientation of a connected object, as recited in the independent claims. Therefore, independent claim 1 and its dependent claims 2-7 and 9-10, independent claim 11 and its dependent claims 12-17 and 19, and independent claim 20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Maunder (US 2013/0335339 A1) and Christensen (US 4,663,616), do not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 20.
The prior art of record teaches a system for object connection breaking comprising: 
a display device [Maunder: Fig. 4, (412), Para. 95, display device];
an input device [Maunder: Fig. 4, (414), Para. 95, input device];
at least one processor [Maunder: Fig. 4, (404), Para. 94] configured to:
cause a display device [Maunder: Fig. 4, (412), Para. 95] to display a plurality of connected objects [Maunder: Fig. 6A, (604-606), Para. 66, nodes 604 to 606], wherein the plurality of connected objects include two-dimensional (2D) computer-aided design (CAD) Figs. 5-14, user interface to create structures (i.e. computer aided design)] objects or three-dimensional (3D) CAD objects that are directly connected to and abut each other to form complex 2D or 3D structures [Figs. 5-14, Para. 65, connecting nodes (i.e. objects) to other nodes to create complex structures; Christensen: Col. 1, lines 13-55, Col. 3, lines 3-14, Col. 6, lines 10-14, CAD software user interface for object manipulation (i.e. creating complex structures) via an input device];
receive at least one selection input [Maunder: Para. 66, tapping on node 604] through the input device [Maunder: Fig. 4, (414), Para. 95] representative of a selection of a first one of the connected objects while a second one of the connected objects remains unselected [Maunder: Para. 66, selecting the first node (604) of a node set], wherein the second object has an initial shape at an initial position, wherein the first object has an initial position [Maunder: Fig. 6A, first and second nodes have both an initial shape (i.e. circle) and initial positions]; 
responsive to first motion inputs [Maunder: Fig. 6B, Para. 66, further selection of more nodes (i.e. nodes 605 and 606 are selected while node 604 is being held)] received through the input device representative of the selected first object being moved with a first motion that does not have a predetermined motion characteristic, maintain a connection between the first and second object while changing positions of the first object and the second object [Maunder: Fig. 6C, Para. 66, moving the node set to another location], such that the second object no longer has one of either the initial shape or the initial position of the second object [Maunder: Fig. 6C, second object (nodes 605 and 606) have the same initial shape (i.e. circle) but have a new positions], wherein the entire second object moves with movement of the first object prior to the connection between the first and second objects being broken so that Maunder: Figs. 6A-C, Para. 66, when the multiple nodes have been connected, a user can move all connected nodes (i.e. subtree) at the same time as a single object]; and
responsive to second motion inputs [Maunder: Figs. 9B-D, Para. 75, shake gesture] received through the input device representative of the selected first object being moved with a second motion that has the predetermined motion characteristic, to break the connection between the first and second objects [Maunder: Figs. 9B-D, Para. 75, shaking the selected node will break the connection to other nodes] and cause a current shape and position of the second object to correspond to the initial shape and position of the second object [Maunder: Figs. 9C-D, the shape and position of second objects (nodes 902, 903, 904) stay in the same location and maintain the same shape (i.e. circle) as prior to the shake input] while the current position of the first object does not correspond to the initial position of the first object [Maunder: Figs. 9C-D, first object (node 905) has a new position after the shake input breaking or disconnecting the first and second objects], and delete the at least one constraint [Maunder: Fig. 9D, Para. 75, breaking the connection between nodes (i.e. delete constraint, where constraint is connection)]. 

However, the prior art of record does not teach wherein each connection includes at least one constraint that acts as a functional association between the connected objects so that object properties are inherited between the connected objects and causes motion of one object to affect the position, shape, or orientation of a connected object. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179